                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

FREDERICK CARTER,                                    §
    TDCJ #01292315,                                  §
         Plaintiff,                                  §
                                                     §
v.                                                   §      CIVIL ACTION NO. 9:17-CV-00040
                                                     §
BRAD LIVINGSTON, et al.,                             §      JURY
          Defendants.                                §

     JURY DEMAND TO DEFENDANT DREW STALINSKY’S ORIGINAL ANSWER

        Defendant Drew Stalinsky files this Jury Demand as an adjunct to his Original Answer, which

was filed this date in response to Plaintiff’s complaint.

        Should trial be necessary, Defendant Drew Stalinsky respectfully demands a trial by jury.


                                                 Respectfully submitted.

                                                 KEN PAXTON
                                                 Attorney General of Texas

                                                 JEFFREY C. MATEER
                                                 First Assistant Attorney General

                                                 DARREN L. MCCARTY
                                                 Deputy Attorney General for Civil Litigation

                                                 SHANNA E. MOLINARE
                                                 Assistant Attorney General
                                                 Chief, Law Enforcement Defense Division

                                                 /s/ Melissa A. Russo
                                                 MELISSA A. RUSSO
                                                 Assistant Attorney General
                                                 Texas State Bar No. 24099941
                                                 melissa.russo@oag.texas.gov
                                               Law Enforcement Defense Division
                                               Office of the Attorney General
                                               P.O. Box 12548
                                               Austin, Texas 78711-2548
                                               (512) 463-2080 / Fax (512) 936-2109

                                               ATTORNEYS FOR DEFENDANT
                                               STALINSKY



                             NOTICE OF ELECTRONIC FILING

       I, MELISSA A. RUSSO, Assistant Attorney General of Texas, do hereby certify that I have

electronically submitted for filing a true copy of the above in accordance with the Electronic Case

Files System of the Eastern District of Texas on June 27, 2019.


                                               /s/ Melissa A. Russo
                                               MELISSA A. RUSSO
                                               Assistant Attorney General


                                  CERTIFICATE OF SERVICE

       I, MELISSA A. RUSSO, Assistant Attorney General of Texas, certify that a true copy of the
above has been served by placing it in United States Mail, postage prepaid, on June 27, 2019, addressed
to:
Frederick Carter, TDCJ #01292315                       CMRRR70180680000136885623

Hughes Unit
Rt. 2 Box 4400
Gatesville, Texas 76597
Plaintiff Pro Se

                                                /s/ Melissa A. Russo
                                                MELISSA A. RUSSO
                                                Assistant Attorney General




                                                  2
